Title: To Thomas Jefferson from Lafayette, 27 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
March the 27h 1781.

Since the Return of the British fleet in the Bay, With A Number of Vessels supposed to Be transports from Newyork, I Have Entirely lost Every Hope of An immediate Operation Against Portsmouth. How Much the disappointement is felt By me, Your Excellency Will Better judge than I Can Express. This However May Be A satisfaction that On our part, We Have Been perfectly Ready And that With A Naval superiority Our Success Would Have Been Certain.
Our Allies are I Hope Emploied in an Expedition which Had Been Considered as a Secondary object, and in distressing Lord Cornwallis May still Render them serviceable to the Southern States.
I am truly Unhappy that so much trouble, so many Expenses Have Been the only Result of our Enterprise to Relieve Virginia. But knowing that the French fleet and troops were to Sail on Such a day, fully Convinced that on their Arrival Nothing Could prevent our Success, I Could Not But Be Sanguine in My Hopes, and of Course Pressing in our Preparations.
Your Excellency’s Letter to the British Commander Has Been delivered to Baron de Steuben. If A Reinforcement is Arrived, Arnold is no more the Commanding officer.
Major Tuberville Having Been Released By General Stüben I was glad to Have Nothing Else to do in that Affair. This of the  flag I Have Entirely left into the Hands of Baron de Stuben and Could the Less Middle in it as I was Utterly Unacquainted with Circumstances.
I am on My Way to Annapolis where I Will Be Happy to Hear from Your Excellency and shall Communicate Every intelligence Relating to the further Motions of My troops.
With Every Sentiment of Gratitude and Respect I Have the Honor to Be dear Sir Your Excellency’s Most obedient Humble Servant,

Lafayette

